DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species (a), claims 1-9 and 14-18, in the reply filed on 06/17/2022 is acknowledged.  The traversal is on the ground(s) that the inventions listed as Groups I-II do not “lack unity of invention over Korean Patent application Publication No. 2012-126814 .” This is not found persuasive because, as demonstrated below, the water-based surface treatment is still not a special technical feature, as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-13, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Braind et al. (US 2007/0224362).
	In ¶’s 8 and 33, Braind et al. teach a two part waterborne coating composition comprising:	a first part comprising an epoxy resin mixed and cement powder additive, wherein the first component may contain 0.5 to 2 parts of an organosilicon compound (see ¶ 20); and
	a second comprising a curing agent and water;
wherein the two parts are mixed together prior to application.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim(s) 1, 3-7, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR 101082236 or KR 20170006665).
	In the abstracts and machine translations, particularly the claims and examples, each of KR 101082236 and KR 20170006665 individually teach two part waterborne coating compositions comprising:
	a first part comprising a urethane resin and a silicone compound mixed with an additive, wherein the first component may contain 0.5 to 2 parts of an organosilicon compound (see ¶ 20); and
	a second comprising an isocyanate based curing agent and water;
wherein the two parts are mixed together prior to application.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braind et al., KR 101082236 or KR 20170006665.
	Regarding claim 2, as Braind et al., KR 101082236 or KR 20170006665, above, do not specify the temperature for the mixing, it is understood to be at room temperature, which falls within the claimed 20 – 30 oC range.
	Braind et al., KR 101082236 or KR 20170006665 differ from the claim invention in that they do not indicate that the stirring is carried out for 40 minutes to five hours. 
	However, with respect to the stirring time, one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum range of stirring time for the mixture.  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980); “[W]here the general conditions of a claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious for one of ordinary skilling the art, given the teachings of Braind et al., KR 101082236 or KR 20170006665, to arrive at the claimed stirring time for the mixture, with a reasonable expectation of success.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braind et al., KR 101082236 or KR 20170006665.
	Regarding claims 16 and 17, Braind et al., KR 101082236 or KR 20170006665 differ from the claim invention in that they do not include the antifoaming agent or levelling agent in the claimed ranges, However, antifoaming agents and levelling agents are conventional additives and one of ordinary skill in that art would have found it obvious to incorporate these conventional additives in Braind et al., KR 101082236 or KR 20170006665., in view of a specific performance environment, without undue experimentation.
	Further, one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum range for these additives.  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980); “[W]here the general conditions of a claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious for one of ordinary skilling the art, given the teachings of Braind et al., KR 101082236 or KR 20170006665, to arrive at the water based curable two part process, with antifoaming agents and/or levelling agents, with a reasonable expectation of success.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braind et al. (KR 101082236 or KR 20170006665).
	Braind et al., KR 101082236 or KR 20170006665 differ from the claim invention in that they do not indicate that the final stirring is carried out for 0.2 to 1 hour. 
	However, with respect to the stirring time, one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum range stirring time for mixing.  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980); “[W]here the general conditions of a claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious for one of ordinary skilling the art, given the teachings of Braind et al., KR 101082236 or KR 20170006665, to arrive at the claimed stirring time for the reaction, with a reasonable expectation of success.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101082236 or KR 20170006665 in view of KR 2006094134.
	KR 101082236 or KR 20170006665 differ from the claimed invention in that they do not disclose the polycarbonate-based polyurethane.  However, considering that KR 2006094134 teach a paint composition comprising a water dispersible polyurethane acrylate resin in which a carboxyl group is introduced by using a polycaprolactone diol containing a carboxyl group (see ¶ 10-20, page 3 and claims 1 and 2), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a polycarbonate-based polyurethane as the polyurethane in KR 101082236 or KR 20170006665, with a reasonable expectation of success.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE